FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the sixth office action on the merits in response to the amendment filed on 11/16/2022. Applicant has amended claims 1 and 15 and added claims 20-22. Claims 8-14 remain withdrawn from further consideration. Claims 1-3, 7, 15-17, and 20-22 are pending and examined.

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 22 recites the same subject matter as claim 6 (now cancelled), which was originally withdrawn due to claim 6 being drawn to 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on November 16, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 2016/0131031 A1 - hereinafter referred to as "Kraft '031"), in view of Kraft (US 2014/0373551 A1 - hereinafter referred to as "Kraft '551").
Regarding claim 1, Kraft ‘031 teaches (Figure 3) a method of reducing start time of an auxiliary air injection system (all elements to the left of auxiliary air injection valve 111) on a gas turbine engine (1), the method comprising:
operating the gas turbine engine (1) having a compressor (10), a compressor discharge plenum (14), a combustor (12), and a turbine (16);
compressing air with an auxiliary air compressor (72) to a pressure higher than that of the compressor discharge plenum (the air being injected to element 14 must be at a higher pressure than element 14);
storing the compressed air of the auxiliary air compressor (72) in a storage tank (75);
heating (via heating element 73) the storage tank (75) to form hot compressed air in the storage tank (75);
injecting the hot compressed air from the storage tank (75) at a flow rate directly into the gas turbine engine (1) sufficient to increase the power output of a gas turbine power plant, for a period of time (p. [0022], ll. 1-3: “the flow of air from the high pressure air storage system is injected into the gas turbine engine to increase power output from the engine”);
operating the auxiliary air injection system during the period of time by generating a second flow of hot compressed air (118) with the auxiliary air injection system;
reducing the flow of the hot compressed air from the storage tank (75) to the gas turbine engine (1) while simultaneously increasing the second flow of hot compressed air (118) from the auxiliary air injection system to the gas turbine engine (1), after the period of time has expired (p. [0031] discusses delivering “approximately 12 lb/sec of 600 F, 220 psi air to the gas turbine engine continuously”, “the high pressure air storage system also needs to be able to deliver 12 lb/sec of 600 F, 220 psi air for 2 minutes”, and “deliver the stored air to the gas turbine engine and the power output from the gas turbine is increased virtually instantaneously while the auxiliary source of compressed air is brought on line and provides a continual source of compressed air”. Since the 12 lb/sec flowrate to the gas turbine engine must be maintained at all times, the 12 lb/sec flowrate from the storage tank 75 must be reduced when the auxiliary source of compressed air is brought on line); and,
waste heat (152) from a fueled engine (151) of the auxiliary air injection system.
However, Kraft ‘031 does not teach routing the second flow of hot compressed air only to atmosphere during the period of time.
Kraft ‘551 teaches (Figure 9) a similar auxiliary air injection system (100), wherein a second flow of hot compressed air (118) is routed only to atmosphere (via blow off valve 182 and/or vent valve 163 – see also p. [0096], ll. 15-18: “The compressed air 117 can be discharged through the blow off valve (BOV) 182 into pipe 162 which discharges the air to atmosphere through a silencer 161”) during start-up (p. [0113], ll. 1-6: “In order to start the TPM 100… Additionally, during this time, the BOV 182 is open and the VV 163 and ICV 184 are closed”).
Additionally, Kraft ‘551 teaches (p. [0113], ll. 10-12) “the BOV 182 can be partially or fully closed and the VV 163 can be adjusted to develop any pressure desired”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031 by including a blow off valve or vent valve within the auxiliary air injection system such that the second flow of hot compressed air is routed only to atmosphere during the period of time, in order to allow what small flow is generated during start up to bypass the recuperator, allowing the recuperator to start-up quickly, and to allow the air injection system to demonstrate full pressure and temperature prior to each injection which increases the reliability of the system, as taught by Kraft ‘551 (p. [0113], ll. 6-8 and 16-19).
However, Kraft ‘031, in view of Kraft ‘551 as discussed so far, does not teach the storage tank is heated with the waste heat from the fueled engine of the auxiliary air injection system.
Kraft ‘551 further teaches (Figure 2) compressed air exiting an storage tank (50) is heated (via recuperator 30) with waste heat (32) from a fueled engine (20) of an auxiliary air injection system (see p. [0069], ll. 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031, in view of Kraft ‘551 as discussed so far, by heating the compressed air exiting the storage tank with the waste heat from the fueled engine of the auxiliary air injection system, in order to increase the turn down capability of the gas turbine system during periods of low demand by using a supplemental compressor driven by a fueled engine which produces heat that can be added to compressed air flowing to the combustion case, from an air storage system, as taught by Kraft ‘551 (p. [0026], ll. 2-7).
It is noted that Kraft ‘551 teaches heating the compressed air exiting the storage tank, not heating the storage tank itself. Note that Kraft ‘031 already teaches heating the storage tank itself via heating element 73.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031, in view of Kraft ‘551 as discussed so far, by heating the storage tank with the waste heat from the fueled engine rather than heating the compressed air exiting the storage tank, because it has been held that choosing from a finite number of identified, predictable solutions (in this case, either heating the compressed air exiting the storage tank or heating the storage tank itself), with a reasonable expectation of success (in this case, to increase the temperature of the air inside the storage tank so that this hot air can be injected into the gas turbine engine) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E).
Regarding claim 2, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches (Figure 3) the flow of the hot compressed air from the storage tank (75) is reduced and the second flow of hot compressed air (118) from the auxiliary air injection system (all elements to the left of auxiliary air injection valve 111) is increased in such a way to deliver a constant mass flow of compressed air from a combination of the storage tank (75) and the auxiliary air injection system to the gas turbine engine (1) – (p. [0031] discusses delivering “approximately 12 lb/sec of 600 F, 220 psi air to the gas turbine engine continuously”, “the high pressure air storage system also needs to be able to deliver 12 lb/sec of 600 F, 220 psi air for 2 minutes”, and “deliver the stored air to the gas turbine engine and the power output from the gas turbine is increased virtually instantaneously while the auxiliary source of compressed air is brought on line and provides a continual source of compressed air”. Since the 12 lb/sec flowrate to the gas turbine engine must be maintained at all times, the 12 lb/sec flowrate from the storage tank 75 must be reduced when the auxiliary source of compressed air is brought on line).
Regarding claim 3, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches (Figure 3) a rate of the hot compressed air initially flowing from the storage tank (75) is at approximately a rate of the compressed air being delivered from the auxiliary air compressor (72) – (p. [0029], ll. 8-11: “By combining the storage and continuous generation of the air that is injected into the gas turbine, the process can be initiated in less than one second and then sustained indefinitely.” Since the process of injecting air from the storage is sustained indefinitely, the rate of air flowing out of the storage must be approximately equal to the rate of air flowing into the storage at a given point in time).
Regarding claim 7, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches (Figure 3) a pressure of the hot compressed air in the storage tank (75) is more than five times greater than pressure of compressed air in the compressor discharge plenum (14) – (p. [0031] teaches a storage pressure of 3600 psi in the storage tanks, and delivering air at 220 psi to the gas turbine engine. Since the compressor discharge plenum must be at a pressure lower than 220 psi in order to receive this higher pressure air, the pressure of air in the storage tank is at least 16 times greater than a pressure of air in the compressor discharge plenum).
Regarding claim 15, Kraft ‘031 teaches (Figure 3) a supplemental air supply system (300) for a gas turbine engine (1) comprising:
a compressor (10), a compressor discharge plenum (14), a combustor (12), and a turbine (16) fluidly connected to each other;
an air injection system (all elements to the left of auxiliary air injection valve 111) in selective communication (via valves 60 and 111) with the compressor discharge plenum (14) via a first valve (111) and a second valve (60) downstream the first valve (111); and
an auxiliary air compressor (72) in fluid communication with a storage tank (75), where the storage tank is in selective communication (via valves 60 and 76) with the gas turbine engine (1) via the second valve (60);
wherein:
in a start up mode, the storage tank (75) provides a second flow of heated (via heating element 73) compressed air directly into the gas turbine engine (1) while the second valve (60) is open (p. [0022], ll. 1-3: “the flow of air from the high pressure air storage system is injected into the gas turbine engine”);
the storage tank (75) is heated (via heating element 73) to form heated compressed air within the storage tank (75); and
the first valve (111) separates the first flow of compressed air (118) from the second flow of compressed air when closed.
However, Kraft ‘031 does not teach that the air injection system is in selective communication with atmosphere via a third valve such that the air injection system routes a first flow of compressed air to atmosphere while the first valve is closed and the third valve is open.
Kraft ‘551 teaches (Figure 9) a similar air injection system (100) that is in selective communication with atmosphere (p. [0096], ll. 15-18: “The compressed air 117 can be discharged through the blow off valve (BOV) 182 into pipe 162 which discharges the air to atmosphere through a silencer 161”) via a third valve (blow off valve 182 and/or vent valve 163) such that the air injection system (100) routes a first flow of compressed air (118) to atmosphere (161) while the first valve (184) is closed and the third valve (182 and/or 163) is open (p. [0113], ll. 1-6: “In order to start the TPM 100… Additionally, during this time, the BOV 182 is open and the VV 163 and ICV 184 are closed”).
Additionally, Kraft ‘551 teaches (p. [0113], ll. 10-12) “the BOV 182 can be partially or fully closed and the VV 163 can be adjusted to develop any pressure desired”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031 by including a blow off valve or vent valve within the auxiliary air injection system such that that the air injection system routes a first flow of compressed air to atmosphere while the first valve is closed and the third valve is open, in order to allow what small flow is generated during start up to bypass the recuperator, allowing the recuperator to start-up quickly, and to allow the air injection system to demonstrate full pressure and temperature prior to each injection which increases the reliability of the system, as taught by Kraft ‘551 (p. [0113], ll. 6-8 and 16-19).
Regarding claim 16, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, and Kraft ‘031 further teaches (Figure 3) one or more valves (76) further regulating flow of the second flow of compressed air from the storage tank (75).
Regarding claim 17, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, and Kraft ‘031 further teaches (Figure 3) the second flow of compressed air from the storage tank (after leaving outlet valve 76) is heated with heat (from hot compressed air 118) from the air injection system (all elements to the left of auxiliary air injection valve 111).
Regarding claim 20, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, and Kraft ‘031 further teaches (Figure 3) the second flow of compressed air from the storage tank (after leaving air injection valve 60) is further heated with heat (preheated by a flow of compressed air from the CDC 14 – see p. [0022], ll. 9-12) from the gas turbine engine (1) before the second flow of compressed air is injected into the gas turbine engine (1) – (emphasis on “preheated”).
Regarding claim 21, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, and Kraft ‘031 further teaches (Figure 3) waste heat (152) from a fueled engine (151) of the air injection system.
However, Kraft ‘031, in view of Kraft ‘551 as discussed so far, does not teach the storage tank is heated with the waste heat from the fueled engine of the air injection system.
Kraft ‘551 further teaches (Figure 2) compressed air exiting an storage tank (50) is heated (via recuperator 30) with waste heat (32) from a fueled engine (20) of an air injection system (see p. [0069], ll. 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031, in view of Kraft ‘551 as discussed so far, by heating the compressed air exiting the storage tank with the waste heat from the fueled engine of the air injection system, in order to increase the turn down capability of the gas turbine system during periods of low demand by using a supplemental compressor driven by a fueled engine which produces heat that can be added to compressed air flowing to the combustion case, from an air storage system, as taught by Kraft ‘551 (p. [0026], ll. 2-7).
It is noted that Kraft ‘551 teaches heating the compressed air exiting the storage tank, not heating the storage tank itself. Note that Kraft ‘031 already teaches heating the storage tank itself via heating element 73.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031, in view of Kraft ‘551 as discussed so far, by heating the storage tank with the waste heat from the fueled engine rather than heating the compressed air exiting the storage tank, because it has been held that choosing from a finite number of identified, predictable solutions (in this case, either heating the compressed air exiting the storage tank or heating the storage tank itself), with a reasonable expectation of success (in this case, to increase the temperature of the air inside the storage tank so that this hot air can be injected into the gas turbine engine) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft (U.S. 2016/0131031 A1 - hereinafter referred to as "Kraft '031"), in view of Kraft (US 2014/0373551 A1 - hereinafter referred to as "Kraft '551"), and in further view of Kim (U.S. 2017/0016395 A1).
Regarding claim 19, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, except for the auxiliary air compressor being electrically driven.
Kim teaches (Figure 1) a similar supplemental air supply system comprising an auxiliary air compressor (108), wherein the auxiliary air compressor (108) is electrically driven (via electric motor 110) – (see also p. [0020], ll. 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the auxiliary air compressor of Kraft ‘031, in view of Kraft ‘551, with an auxiliary air compressor that is electrically driven by an electric motor, because it has been held that a simple substitution of one known element (in this case, the auxiliary air compressor that is electrically driven by an electric motor, as taught by Kim) for another (in this case, the auxiliary air compressor of Kraft ‘031, in view of Kraft ‘551) to obtain predictable results (in this case, to drive an auxiliary air compressor) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).

Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “By contrast, in the present invention the storage tank 290 is heated directly via waste heat from the fueled engine 252, creating heated compressed air within the storage tank which may then be sent directly to the gas turbine engine”, this argument is moot because the argued feature (storage tank being heated directly via waste heat from the fueled engine) is not present in the claims.
Claim 1 recites “wherein the storage tank is heated with waste heat from a fueled engine of the auxiliary air injection system”, and claim 15 does not recite anything regarding waste heat from a fueled engine. The limitation is later recited in claim 21 (which depends on claim 15) as “wherein the storage tank is heated with waste heat from a fueled engine of the air injection system”. As such, claims 1 and 21 do not require that the storage tank be heated directly with waste heat from the fueled engine.
Regarding Applicant’s argument that “the heated compressed air does not come from the compressed air storage tank (as in ¶ [0026]), and the compressed air from the storage tank which flows directly to the gas turbine is not heated (FIG. 3)”, as shown in FIG. 3 of Kraft ‘031, storage tank 75 is heated by heating element 73. Therefore, the compressed air leaving storage tank 75 is heated (via heating element 73) and it does come from compressed storage tank 75. The compressed air from storage tank 75 which flows directly to gas turbine 1 was heated when it was in storage tank 75 (as stated previously, storage tank 75 is heated by heating element 73).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741